SPARLING, Justice,
dissenting.
I disagree with the majority’s view of the legislative intent of TEX.CODE CRIM. PROC. art. 55.01, et seq. (Vernon Supp. 1982-1983). More particularly, I disagree with that portion of the opinion that declares that the objective of the statute is to remove all evidence of the arrest and ex-punction proceedings. Conversely, I believe Chapter 55 is intended to prevent the public dissemination of certain arrest records, not the obliteration of all information that exists or could be found evidenc*380ing that the event occurred. Accordingly, I dissent.
First, recall that the records in this case are of the expunction proceedings, not the direct records of the arrest. It is appropriate to treat the two identically, the majority theorizes, because the record of the proceedings refers to the arrest. Thus, the majority continues, a record of the proceedings falls within the definition: “all records and files relating to the arrest." 1 Art. 55.01. I am troubled, however, because the statute does not specify what records or files “relate to the arrest.” Since the statute says “all records,” can we assume that it includes records kept by appellant’s counsel? Obviously not. But what about a newspaper’s archives, or the personal notebooks of the arresting officer, or a daily reminder calendar of a prosecutor? Is it mandatory that these be expunged? Perhaps so, under the majority’s holding.
It may be argued that Chapter 55 applies only to criminal records, since Chapter 55 is entitled “Expunction of Criminal Records.” Yet an expunction proceeding is a civil proceeding; therefore, the records emanating from the proceeding are civil records, not criminal records.2
I would agree that the statute contemplates that arrest records, including records and files of the expungment proceeding, should be deleted from “public records” in control of a governmental agency. This, however, does not affect the records in this case because a district attorney’s files are not open to the public; thus, they are not “public” records. TEX.REV. CIV.STAT.ANN. art. 6252-17a, § 3(a)(3), (8) (Vernon Supp.1982-83). By contrast, court records are subject to public scrutiny, Nixon v. Warner Communications, Inc., 435 U.S. 589, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978), so the statute compensates for this condition by creating an exception to the public status of court records of expunction proceedings. Art. 55.02, § 5(c). If a state office has private expunged files, but public indexing to those files, the statute again addresses the issue by requiring that the agency “delete from its public records all index references to the records and files that are subject to the expunction order.” Art. 55.02, § 5(a)(2). I note that this portion of the statute does not require deletion of all records but only “public” records. Therefore, I reason that the statute contemplates that some records may be retained. The majority, however, holds otherwise.
The majority relies, in part, upon article 55.02 § 5(a), which states, “on receipt of the order, each official or agency or other entity [again, would this include a non-government entity?] named in the order shall (1) return3 all records and files that are subject to the expunction order to the court....” I would hold that a private file of the expunction proceeding is not “subject to the expunction order.”
Clearly, the statute acknowledges the distinction between arrest records and ex-punction proceeding records. For example, article 55.02, § 3(a) requires the clerk to request a federal depository of records to return any information that it possesses “with respect to the proceedings under this article.” Other than the requirement that the court secrete the records of the proceedings of expunction, no other agency or entity is required by statute to “return” or expunge the records of the proceedings. Thus, it would appear that the legislature did not intend to require all records of the proceedings be expunged.
If, as I believe, the purpose of Chapter 55 is to avoid public dissemination of arrest information, rather than to annihilate all memory of the event, then the issue narrows to how this may be accomplished if *381confidential records of the expunction proceedings are retained. The obvious answer is that article 55.04, § 1 provides penal sanctions against one who “knowingly releases, disseminates or otherwise uses the records or files.” Punishment is designed to have a deterrent effect on the commission of crimes, TEX.PENAL CODE ANN. § 1.02(1)(A); thus, we must assume that the legislature intended that the penal provisions would prevent the public disclosure of otherwise private arrest information. The fact that the statute requires that a federal depository return “proceedings” information speaks to the difficulty of charging a federal employee or agency with an offense under article 55.04.
Finally, this dissent is written from an appeals court file that is replete with information as to the identity of “W.V.” The file is open to the public; yet I find no member of the majority, scissors in hand, expunging this information from the file. Perhaps our records are more sacrosanct than the records of those that we judge.
I would allow the State to retain its records of the expunction proceeding, subject to criminal prosecution, in the event that the information is divulged to the public. Accordingly, I dissent from the majority opinion.

. All emphases are supplied.


. Article 55.02, § 3(a) provides "Any petitioner or agency protesting the expunction may appeal the court’s decision in the same manner as in other civil cases."


. The use of the word "return” is confusing because the word means "to pass back to an earlier possessor," Webster's New Collegiate Dictionary 982 (G. & C. Merriam Company 1981). Strictly speaking, this would relate to records that had previously been in the court's possession. There is no evidence that the court ever possessed the records in this case.